UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-10924 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Clayton Williams Energy, Inc. 401(k) Plan & Trust Six Desta Drive - Suite 6500 Midland, Texas 79705 B.Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Clayton Williams Energy, Inc. Six Desta Drive - Suite 6500 Midland, Texas 79705 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits – December 31, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits – Year Ended December 31, 2011 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) – December 31, 2011 S-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Plan Administrator Clayton Williams Energy, Inc. 401(k) Plan and Trust We have audited the accompanying statements of net assets available for benefits of the Clayton Williams Energy, Inc. 401(k) Plan and Trust (the “Plan”) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Clayton Williams Energy, Inc. 401(k) Plan and Trust as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule H, Line 4i, schedule of assets held for investment purposes as of December 31, 2011, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/Hein & Associates LLP Dallas, Texas June 13, 2012 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS: Investments, at fair value: Stable value fund $ $ Cash - Mutual funds CWEI common stock Sponsor contributions receivable Other assets Total assets LIABILITIES - - NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from fair value to contract value for stable value fund ) ) NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes to these financial statements. 2 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31, 2011 ADDITIONS TO NET ASSETS ATTRIBUTABLE TO: Dividends and interest $ Contributions: Participant contributions Sponsor contributions Total contributions Total additions DEDUCTIONS FROM NET ASSETS ATTRIBUTABLE TO: Net depreciation in fair value of investments Distributions paid directly to participants Administrative fees Total deductions NET INCREASE IN NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE: Beginning of year End of year $ See accompanying notes to these financial statements. 3 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS 1. Description of Plan The following description of the Clayton Williams Energy, Inc. (the “Company”) 401(k) Plan and Trust (the “Plan”) is provided for general information purposes only.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan, as amended and restated, is a defined contribution plan established by Clayton Williams Energy, Inc. (the “Company” or “CWEI”) under the provisions of Section 401(a) of the Internal Revenue Code (“IRC”), which includes a qualified deferred arrangement as described in Section 401(k) of the IRC, for the benefit of eligible employees of the Company who become entitled to participate in the Plan.Employees who have 90 days of service and are age 21 or older are eligible to participate in the Plan.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Plan Administration The Plan is administered by the Company.ADP Retirement Service, Inc. is the Plan’s recordkeeper.DWS Trust Company (“DWS”) holds the Plan’s assets.DWS is also the Trustee and is responsible for accepting funds, managing them and distributing them to beneficiaries. Contributions The Plan requires that the amounts of all participant and Company contributions comply with limitations established by the IRC.Subject to these limitations, participants may contribute to the Plan up to 100% of pre-tax annual compensation, as defined by the Plan, and the Company, in its sole discretion, may provide a matching contribution equal to a percentage of participants’ contributions.The Company makes matching contributions equal to 100% of participants’ contributions, limited to 6% of compensation.The Company may also make discretionary profit-sharing contributions to the Plan which are allocated to participants’ accounts based on each participant’s compensation as a percentage of total compensation. Vesting Participants are fully vested in their contributions and the earnings thereon.The Plan has been established as a safe-harbor plan; therefore, participants are fully vested in Company matching and discretionary contributions upon entry into the Plan. Benefits Upon termination of service due to death, disability or retirement, participants may request and receive a lump-sum distribution in an amount equal to the value of the vested interest in their respective accounts.Participants may also receive hardship withdrawals of their accounts, subject to certain limitations, as defined by the IRC. Participant Accounts Individual accounts are maintained to reflect each participant’s allocated share of the Plan’s income, the Plan’s administrative expenses, the Company’s contributions, and the participant’s contributions. Allocations of investment income and forfeitures are based on participant account balances. 4 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS Investment Options As directed by participants, the Plan purchases units of participation in twentydistinct investment portfolios sponsored and administered by DWS.In addition, the Plan makes participant-directed investments and matching contributions in the Company’s common stock.Under the Plan, participants are allowed to transfer funds between any investment options, including the Company stock fund. Administrative Expenses At its discretion, the Company may pay all or any portion of administrative expenses on behalf of the Plan.Administrative expenses paid by the Company were not significant. 2. Summary of Significant Accounting Policies Basis of Accounting The financial statements and supplemental schedule are prepared on the accrual basis of accounting. Payment of Benefits Benefit payments are recognized when paid.Benefits due to participants who have elected to withdraw from the Plan but have not been paid are deducted from net assets available for benefits.At December 31, 2011 and 2010, there were no amounts allocated to withdrawing participants. Investment Valuation and Income Recognition Investments of the Plan are stated at fair value. Securities traded in public markets are valued at their quoted market prices.Purchases and sales of securities are reflected on a trade-date basis.Changes in the market value of investments from one period to the next, combined with realized gains and losses based on differences between revalued costs and market value of investments on the trade date, are recognized as net appreciation (depreciation) in fair value of investments in the accompanying statement of changes in net assets available for benefits. Interest income is recorded as earned on the accrual basis.Dividend income is recorded on the ex-dividend date.Reinvested income is reflected as additions to the cost basis of investments. Estimates and Assumptions The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan Administrator to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of changes in net assets available for benefits during the reporting periods.Actual results could differ from those estimates. 5 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS 3. Investments The following presents investments that represent 5% or more of the Plan’s net assets as of December 31, 2011 and 2010: December 31, Putnam Stable Value Fund $ $ (a
